DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 1 is objected because there is no antecedent basis for “the first timing signal distribution network” in the newly added limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 IS rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification fails to teach the second to fourth deskewed timing signals as claimed.  As understood, Applicant’s figure 5 shows plurality of AND logic gates to combine signals.  However, figure 5 does not show that at least one AND gate (or other logic gate) combines the outputs of the other AND gates that generate first 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucelot et al. (US 8525569) in view of Hirairi (US 20130063206).
	As to claim 1, Bucelot et al.’s figure 1 or 7 shows a circuit die (Stratum-0 or Master stratum) for integration with one or more other circuit dies in a multi-die circuit device, the circuit die comprising: a first timing signal distribution network (130, 135  and Grid), the first timing signal distribution network to transmit a timing signal to a plurality of operational circuit nodes formed on the circuit die; a clock circuit (110, 120, 117) to generate a first clock signal for transmission as the timing signal to the plurality of circuit nodes, wherein the first timing signal distribution network to comprise a hierarchical timing signal distribution network externding one or more level branches between a root node and plurality of operational circuit nodes at terminal nodes of the hierarchical timing signal distribution network; one or more first conductors (wires connected to path 176 on the first die) coupled with one or more second conductors (that are coupled to path 176 on the second die) of at least one of the one or more tother circuit die (via path 176), the one or more first conductors to connect nodes of a particular branch level in the hierarchical timing signal distribution network with nodes in a second timing signal distribution network, the second timing signal distribution network formed on the at least one of the one or more 
	As to claim 3, Hirairi’s figure 12 further shows a plurality of memory circuits (flip flops) configured to control operation of the operational circuit nodes responsive the timing signal.
	As to claim 4, the modified Bucelot’s figure 7 shows that the clock circuit comprises a phase-locked loop circuit.
As to claim 5, Bucelot’s figure 7 further shows that the at least one of the one or more other circuit dies comprises a switch circuit (buffer 130 or 722.  Buffer comprises switch transistors is well known in the art, see figure 2.  Therefore, it would have been obvious to one having ordinary skill in the art to use transistors in buffer circuit for the purpose of saving space. Furthermore, figure 1 further shows switch coupled to node 117) to apply a second clock signal, the second clock signal to be generated external to the circuit die, for transmission as the timing signal in lieu of the first clock signal.  Figure 4 fails to teach that select signal (sel) is external to Stratum-1 However, since select signal Sel is 
	Claims 6 and 8-10 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
	As to claim 11, the modified Bucelot’s figure 1 or 7 further shows first and second circuit dice having elements as claimed.
	As to claim 13, the modified Bucelot’s figure 1 or 7 shows that the timing signal terminals of the at least one of the plurality of the first operational circuit nodes are to receive timing signals at terminal nodes of the hierarchical timing signal distribution network, the terminal nodes descending from a common branch node in the first timing signal distribution network.
As to claim 14, the modified Bucelot’s figure 1 or 7 shows that the first circuit die comprises a conductor connecting the timing signal terminals of the at least two of the first operational circuit nodes.
As to claim 15, the modified Bucelot’s figure 1 or 7 shows that the first circuit die to be adapted to be (intended use limitation – the first circuit die is “capable of”) integrated with the second circuit die in a multi-die circuit device.

As to claim 17, the modified Bucelot’s figure 1 or 7 shows a circuit (Bucelot’s 117 or 720) to selectively inhibit receipt of the transmitted timing signals at least one of the first operational circuit nodes, comprising a first input terminal to receive the transmitted timing signals, a second input terminal to receive a control signal (sel) and an output terminal to selectively apply at least one of the transmitted timing signals to a timing signal terminal of the at least one of the first operational circuit nodes or a branch in the hierarchical timing signal distribution network based, at least in part, on the control signal received at the second input terminal.
As to claim 18, the modified Bucelot’s figure 1 or 7 shows that the one or more first conductors are coupled to input terminals of first memory circuits (Hirairi’s flip flops in the first grid) formed on the circuit die through a particular number of buffer circuits (Hirairi’s et al.’s buffers 411 or 421), and wherein the one or more second conductors are coupled to input terminals of second memory circuits (flip flop in the second grid) formed on at least one circuit die of the one or more other circuit dies through the particular number of buffer circuits.
As to claim 19, the modified Bucelot’s figure 1 or 7 shows that the nodes of the particular branch level are coupled to input terminals of first memory circuits (Hirairi’s flip flop in the first grid) formed on the first circuit die through a particular number of buffer circuits, and wherein the nodes in the second timing signal distribution network are coupled to input terminals of second input terminals of second memory circuits (flip flop in the second grid) formed on the at least one of the one or more of 
As to claim 20, the modified Bucelot’s figure 1 or 7 shows that the circuit to couple timing the first and second timing signals to comprise one or more AND circuits to combine the first and second timing signals to provide the deskewed timing signal.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Bucelot et al.’s figures show plurality of clock distribution circuits on separate dies having elements connected as claimed.  Hirairi’s figures teach that logic gate art used to combine the outputs of plurality of clock distribution circuits to reduce skew.  Therefore, if one skilled in the art wishes to reduce skew between the outputs of Bucelot et al.’s clock distribution circuits, it would have been obvious to the one skilled in the art to add Hirairi’s logic gates coupled to the outputs of Bucelot et al.’s clock distribution circuits respectively for the purpose of reducing skews. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/Primary Examiner, Art Unit 2842